Citation Nr: 1615123	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

The Veteran is represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from May 1998 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for fibromyalgia.  The current Agency of Original Jurisdiction (AOJ) is the RO in Seattle, Washington.  

In January 2016, the Veteran testified at a Videoconference hearing in Seattle, Washington, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing has been obtained and associated with the claims file.  

In March 2016, the Veteran filed a Motion to Advance on the Docket regarding this appeal before the Board.  As this Board decision constitutes a full grant of all benefits sought on appeal, leaving no further actions or process prior to decision, this decision renders moot the motion to advance the case on the Board's docket.  

The issues of service connection for Sjögren's syndrome and entitlement to TDIU have been raised by the record in an April 2014 statement and January 2016 application for increased compensation based on unemployability, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of fibromyalgia.  

2.  The fibromyalgia had it onset in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for fibromyalgia.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Fibromyalgia 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R.	 § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 	 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As fibromyalgia is not a disease listed under 38 C.F.R. § 3.309(a), the presumptive provisions based on "chronic" in-service symptoms and "continuous symptoms" after service do not apply, and the Board will address whether the fibromyalgia may be service connected on a direct basis.  

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran generally contends that she has a diagnosis of fibromyalgia, is currently treated for fibromyalgia, and the fibromyalgia had its onset during active service.  See January 2016 Board hearing; February 2015 substantive appeal (on a VA Form 9). 

The Board finds that, based on all the evidence of record, the evidence is at least in equipoise on the question of whether the Veteran has a diagnosis of fibromyalgia.  Review of service treatment records shows that the Veteran was treated throughout service for chronic pain of joints and muscles.  In October 2002, a tender points examination was positive for 8 out of 18 points for fibromyalgia.  At that time, a diagnosis of fibromyalgia was not made, as the criteria at that time for fibromyalgia required 11 out of 18 tender points; however, the physician still suspected that the Veteran was suffering from fibromyalgia, and the Veteran began treatment for fibromyalgia pain.  In August 2008, a tender points examination was again conducted.  At this time, the Veteran's examination was positive for 11 out of 18 tender points, and a diagnosis of fibromyalgia was confirmed.  In September 2008, while on active duty, the Veteran was referred to a private rheumatologist, who noted that the examination was positive for classic trigger points.  The private rheumatologist opined that the chronic pain syndrome is typical of fibromyalgia.  At the September 2008 service separation examination, the examiner noted that the Veteran has a diagnosis of fibromyalgia.  Review of private treatments records since service continues to show an active diagnosis of and treatment for fibromyalgia.  

In October 2008, the Veteran was afforded a VA examination to help determine whether the Veteran has a diagnosis of fibromyalgia.  At that time, the VA examiner opined that there are no clinical objective findings for a diagnosis of fibromyalgia; however, the VA examiner stated that he did not have the Veteran's claims file to review, and it is unclear from the examination report whether a tender points examination was conducted.  Based on what appears to be an incomplete history of past symptoms and evidence suggesting fibromyalgia, the Board finds this VA examiner's opinion to be of little probative value.  The October 2008 VA examiner's opinion is outweighed by the diagnosis made by the treating physicians because such diagnosis was reached by objective, tender points examinations and a more thorough review and consideration of the Veteran's medical history.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has a current fibromyalgia disability.  

Next, the Board finds that, based on the entirety of the medical and lay evidence, the fibromyalgia began in service, that is, was "incurred in" service.  As discussed above, the service treatment records show an in-service diagnosis of fibromyalgia, in-service treatment for fibromyalgia, and treatment for fibromyalgia continuously since service separation.  There is no probative medical or lay evidence that indicates that the fibromyalgia did not begin in service or that the fibromyalgia has resolved; therefore, the Board finds that the fibromyalgia began during service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the fibromyalgia was "incurred in" service.  38 U.S.C.A. § 5107; 		 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  


ORDER

Service connection for fibromyalgia is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


